Citation Nr: 1434483	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-31 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	Veterans Equity Center


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant seeks to establish his status as a Veteran for purposes of payment from the FVEC fund.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In September 2013, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development.

A review of the Virtual VA electronic records storage system and the Veterans Benefits Management System (VBMS) does not reveal any additional, pertinent documents which are not associated with the paper claims folder.


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States. 





CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the FVEC Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to a one-time payment from the FVEC Fund.  He claims eligible military service during World War II as a recognized guerilla with H Company, 2nd Battalion, 1st Pampanga Infantry Regiment of the Pampanga Military District, 86th Division of the United States Army.

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Eligibility for this benefit is predicated on meeting the criteria for veteran status as defined in Section 1002 (d), which provides that an eligible person is any person who (1) served - (A) before January 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders who were appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under Section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

Only service department records can establish if and when a person was serving on qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate U.S. service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

If a claimant does not submit evidence of military service, or the information is insufficient, VA must request the information from the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. App. 80, 82 (1998) (observing that if there is reason to believe that information provided to service department was erroneous (e.g., misspelled name), VA may be required to resubmit request for information to service department.) 

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member upon whose service such benefits are predicated has attained the status of veteran.  D'Amico v. West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

The appellant has submitted a multitude of documents in an effort to substantiate his qualifying military service.  For example, he has submitted affidavits from former commanders of his guerrilla unit attesting his service as a rifleman, an affidavit from a physician who treated him as a soldier during World War II, a certification of service from the Republic of Philippines, a certification of military service from the Armed Forces of the Philippines, enrollment letters from the Philippines Veterans Affairs Office, and photographs of a California driver's license, U.S. Passport and VA treatment card.  He has also provided documentation from his naturalization application with the Immigration and Naturalization Service (INS) whom, he asserts, was able to verify his military service.  

Notably, a November 2012 certification from the Office of the Adjutant General of the Armed Forces of the Philippines indicated that the appellant was listed on the guerilla roster, but that a Form F-23/F24 (Affidavit for Philippine Army Personnel) was not available.

Based upon review of all of these documents, in May 2014, the National Personnel Records Center (NPRC) certified that there was no change in their prior certifications that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas in the service of the United States Armed Forces.

In this case, the appellant has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The various certifications from entities of the Republic of Philippines submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department but rather documents from the Philippine government.  Similarly, the witness statements of his military service cannot be accepted as acceptable proof of service under 38 C.F.R. § 3.203.  In short, these documents submitted by the appellant may not be accepted by the Board as verification of service for the purpose of determining eligibility for the one-time payment from the FVEC Fund.

More importantly, NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the USAFFE.  The most recent certification from NPRC is based upon all documents submitted by the appellant to verify his eligibility of veteran status.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro, 2 Vet. App. at 532.

The Board stresses to the appellant that establishing veteran status with service in the Philippine Commonwealth Army is limited by the requirements and proscriptions of 38 C.F.R. § 3.203 and § 3.41.  These provisions require that an applicant prove service in the Philippine Commonwealth Army with either official documentation issued by a United States service department or verification of the claimed service by such a department.  Soria, 118 F.3d at 748; Palor v. Nicholson, 21 Vet. App. 325 (2007).  There are no other means.  Id. 

Quite simply, recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.

Based upon the record in this case, the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the USAFFE.  The appellant may not, therefore, be considered a Veteran for the purpose of establishing entitlement to the one-time payment from the FVEC Fund.  The claim, therefore, must be denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for certain VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

However, it does not appear to the Board that the VCAA is applicable to the type of claim at hand, which involves a claim not found in Chapter 51.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA)). 

Furthermore, the issue in this case is limited to the appellant establishing his veteran status for purposes of eligibility of payment from the FVEC Fund.  In this case, the appellant has submitted all documents in his possession.  The NPRC has refused certification in this case based upon review of those records.  The appellant has not argued, and the record does not show, that the certification refusal was based on incorrect, incomplete, or erroneous information to warrant any further attempts at verification.  See generally Sarmiento, 7 Vet. App. at 86; D'Amico, 209 F.3d at 1327 .

Importantly, the NPRC has reviewed all documents provided by the appellant to prove his veteran status.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the appellant has the right to have the NPRC review any service department records in determining veteran status). 

Notably, in September 2013, the Board remanded this case in an attempt to assist the appellant in obtaining all documents he felt were relevant to his certification request with NPRC.  Specifically, he testified that the INS had verified his military service with the NPRC.  In October 2013, the RO requested the appellant to submit all available documents related to his INS application, to include the claimed completed military certification.  Unfortunately, the appellant did not provide any additional records and has failed in his duty to assist VA in substantiating his claim.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).  The RO then obtained a re-certification from NPRC.  On this record, the Board finds that the RO has substantially complied with the Board's September 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board also observes that, in March 2013, the NPRC requested a copy of "AGO PA Form 23 from TAG-PA."  A March 20, 2013 RO letter requested the appellant to provide a certified copy of "Affidavit for Philippine Army Personnel (Form 23 Processing Affidavit)," but the appellant did not respond.  He testified in August 2013 that he had no further military documents in his possession.  The November 2012 Certification from the Philippine Army reflects that an "F-23/F24 [is] not available."  Thus, any further attempts to obtain this document would be futile.

Finally, the Veteran had the opportunity to supplement the evidentiary record with his testimony before the undersigned in August 2013.  The provisions of 38 C.F.R. § 3.103(c)(2) require that the individual who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the August 2013 hearing, the appellant provided general testimony regarding the circumstances of his military service.  He specifically discussed the entities which had verified his military service and identified the documents which supported those decisions.  At the hearing, the undersigned specifically inquired as to whether the appellant had any additional, relevant documents in this possession.  

After reviewing this testimony in light of the evidentiary record, the Board remanded the claim in September 2013 for further evidentiary development, to include requesting the appellant to provide INS documents he identified as relevant to his appeal and for obtaining a recertification of service with the NPRC based upon review of all relevant documents.  As such, the Board finds that, any errors with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, have been cured.

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the claimant had attempted to establish veteran status but had no official service department records and the NPRC refused to verify the claimed Philippine service.  The Palor Court held that the VA's failure to properly notify the claimant of the means to establish veteran status under 38 C.F.R. § 3.203 and § 3.41 was harmless error as a matter of law.  The Court reasoned as follows: "This is so because based on the U.S. service department's refusal to certify, there are presumably no documents issued by the U.S. service department that the appellant could submit to VA that would show qualifying service under § 3.203."  Id. at 332.

The disposition of this case is controlled by the Palor precedent, and there are no further means to verify the claimed service by the appellant rendering him ineligible for the benefits being sought as a matter of law.  Palor, 21 Vet. App. at 332-3.  In such a situation, no amount of notice or further assistance to the appellant can change the legal outcome so that any notice deficiency constitutes harmless error.  Id.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable as claimed service during the Iranian hostage crisis was not a "period of war" for purposes of entitlement to nonservice-connected pension benefits). 

As noted in Soria, and reiterated in Palor, the appellant's "only recourse lies within the relevant service department, not the VA."  Soria, 118 F.3d at 749.  See Palor, 21 Vet. App. at 333.


ORDER

The claim of legal entitlement to payment from the FVEC fund is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


